DETAILED ACTION
This office action is in response to communication filed on 8 February 2021.

Claims 1 – 11 are presented for examination.

The following is a FINAL office action upon examination of application number 15/971690.  Claims 1 – 11 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 8 February 2021, Applicant amended claims 1 – 7 and 10 – 20.  Claims 12 – 20 are withdrawn

Amendments to claim 1 is sufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 and 6 – 11 are withdrawn.


Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive. 

In the remarks regarding independent claim 1, Applicant argues that Ooshima and Brixius do not teach all limitations.  Examiner respectfully disagrees.  Examiner did not indicate that these amendments would overcome the prior art.  It was stated that Examiner needed full time and consideration to determine whether the previously cited prior art still applied to these amendments, as there is not enough time in an interview to adequately review entire prior art and their relationship to extensive amendments.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Objections
Claim 1 is objected to because of the following informalities:  the final limitation says “causing causes” and appears to be a typographical error, wherein “causes” should probably be removed.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6 and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2005/0216111 (hereinafter, Ooshima) in view of U.S. P.G. Pub. 2006/0004618 (hereinafter, Brixius).


Regarding claim 1, Ooshima teaches a system, comprising: a datacenter separate from a client network, wherein the datacenter comprises one or more processes communicatively coupled to a corresponding memory device, wherein the one or more processors are configured to host a client instance that is accessible on the client network, wherein the system is configured to perform operations comprising (¶ 43, “this planning operation management support system 100 includes a project template information management database 1 (hereinafter, denoted by "management DB1"), an application server 3 connected to this management DB1 via a network such as a LAN2, and a client terminal 4 connected to this application server 3 via the network such as the LAN2. The management DB1 includes a database group of a project information database 10”) (¶ 44, “The application server 3 and the client terminal 4 includes a CPU31, a CPU41, a memory 32, a memory 42, a hard disk device 33, a hard disk device 43, a display device 34, a display device 44, such as a monitor having a display screen, and an input device 35, an input device 45 such as a mouse and a keyboard. On the hard disk device 33 of the application server 3, a server software is installed in addition to an operation system (not shown. hereinafter, denoted by "OS"). The server software enables later-described functions on the CPU31 by operating together with the OS.”): 
generating a graphical user interface (GUI) accessible to the client instance, wherein the GUI comprises a table and a project graph (¶ 61, “Subsequently, operation of this planning operation management support system 100 is described. In this planning operation management support system 100, various templates are prepared in the management DB1 in advance to make a creation of a Gantt chart showing process flows relating to the planning operation easy, and the template of the corresponding planning operation is read out from the client terminal 4, and thereby, a scheduling is created automatically in accordance with a delivery date. In the template, as shown in FIG. 7, a lead time of the respective work items, a number of days until the delivery date to a customer, a parent-child relation between the respective work items, and a dependency relation of the respective work items are set. The client terminal 4 creates the scheduling from the information of the template called from the management DB1.”) (¶ 13, “Gantt chart display unit displaying a Gantt chart on a screen based on the information of the new planning operation created by the planning operation information creation unit.”) (¶ 18, “a Gantt chart displaying a scheduling of an entire process flow of the new planning operation can be created easily.”) (see Fig. 10 displaying a table and a graph together); 
determining a dependency for a project displayed on the GUI (¶ 17, “the program makes the planning operation management support system perform functions including: a template information storage function storing setting information of a planning operation performed in past times, a name of process flows of the respective layers, a lead time required for the respective process flows, and a dependency relation between the process flows”) (see at least Fig. 11 displaying a dependency).  
Ooshima does not explicitly teach that the dependency is a predecessor and a successor, but does at least teach different types of dependency relationships (¶ 43, “a parent-child relation database 12 (hereinafter, denoted by "parent-child relation DB12"), a dependency relation database 13 (hereinafter, denoted by "dependency relation DB13")”) (See Fig. 5 for former and latter dependencies).  However, in the analogous art of task scheduling, Brixius teaches wherein the dependency is indicative of a timing relationship between a predecessor task having a planned timing and a successor task (¶ 25, “Tasks may be linked with one another to indicate time-related dependencies. As an example, a successor task may only be capable of beginning after a predecessor task is completed. This relationship between predecessor and successor tasks may be referred to as a dependency.”).
Brixius further teaches: 
identifying a timing difference between the planned timing and an actual timing of the predecessor task (¶ 5, “Progress information may include an initial project plan (sometimes referred to as a "baseline"), task completion, and actual values. Actual values describe previously completed portions of the project plan. Examples of actual values include, e.g., start date, finish date, duration, and cost.”). 
Ooshima further teaches:
generating one or more user-selectable interaction points on the GUI; and in response to receiving an input indicative of an interaction with a first interaction point of the one or more user-selectable interaction points, updating the project such that data associated with the successor task is modified on the table and the project graph based on the actual timing of the predecessor task; or in response to receiving an input indicative of an interaction with a second interaction point, causing causes the project to remain unchanged on the table and the project graph (See Figs. 11 and 12) (¶ 19, “the Gantt chart of the corresponding processing planning operation at the time the request is accepted are displayed on the screen, and the adjustment bar is moved from the original scheduled delivery date to the changed delivery date by a drag and drop operation”) (see at least Figs. 14 – 16 displaying that some tasks are unchanged by adjustment to the delivery bar) (¶ 47, “The batch correction function of a lead time is a function to change information of such as a schedule to satisfy the respective process flows by calculating back from a moved period (including an expanded period or a reduced period) and a moved shifted date, when the adjustment bar on the vertical axis of the Gantt chart (refer to FIG. 11, FIG. 12) displayed on the display screen is move operated with a drag-and-drop by a user as a batch. The information calling/saving function is functions to call information of the project information, the template information, and so on, from the management DB1, and to save edited information to the management DB1.”) (¶ 82, “The project manager selects, for example, a graph of a time schedule of the phase A in the Gantt chart of the customer displayed on the display screen, and then, operates the button of "change of delivery date" displayed at a lower portion of the screen, an adjustment bar 50 is displayed at a position of the scheduled completion date (vertical axis) being the current delivery date of the Gantt chart, as shown in FIG. 11. When this adjustment bar 50 is moved to the desired date by using a mouse, and so on, namely, the completion date being the delivery date requested from the customer, by a drag and drop operation, the CPU41 searches for the executing project information database group in the management DB1 (S101 in FIG. 13), for the object of an adjustment to be a not-processed task (third hierarchy) and the lead time is two days or more. Incidentally, as for tasks of which lead times are less than two days, they are excluded from the object as a rule, because it is difficult to shorten more than that.”) (¶ 84, “Subsequently, the CPU41 calculates the total lead time of the entire task (third hierarchy) (S103). After that, the CPU41 performs a calculation of ((number of days of lead time of each task)/(total lead time)).times.shifted days, sets a new lead time by subtracting the calculated result from the original lead time of each task (S104), and updates the Gantt chart with the newly set lead time (S105).”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the successor and predecessor tasks with actual and planned timings of tasks of Brixius with the dependency task planning of Ooshima.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining how well the planned project is executed.  Knowing the actual timing compared to planned timing will allow for determination of where improvement is needed.	
	
Regarding claim 2, Ooshima and Brixius teach the system of claim 1.  Ooshima teaches wherein the table stores a plurality of project tasks, corresponding project task details, and corresponding project task parameters (See Fig. 4 disclosing table in a database that has tasks associated with processes and processes associated with phases). 

Regarding claim 3, Ooshima and Brixius teach the system of claim 2.  Brixius teaches wherein the corresponding project task parameters comprise one or more of the dependency, a planned start date, a planned end date, a planned duration, an actual start date, and an actual end date (¶ 39, “Other scheduling considerations may include, e.g., task constraints, actual values that have been reported on a task, start or finish dates of the project or its tasks, status dates for the project or its tasks, dependencies on other projects, or dependencies on milestones or phases within the project or other projects.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the successor and predecessor tasks with actual and planned timings of tasks of Brixius with the dependency task planning of Ooshima.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining how well the planned project is executed.  Knowing the actual timing compared to planned timing will allow for determination of where improvement is needed.	

Regarding claim 4, Ooshima and Brixius teach the system of claim 2.  Ooshima teaches wherein the table comprises at least one selectable cell to allow modification, via the GUI, of at least one of the plurality of project tasks, the corresponding project task parameters, or some combination thereof  (¶¶ 69-70, “Here, when the "creation of project" button is operated by the project manager, the CPU41 displays a new project input screen (not shown) having an input column for a project number, an input column for a delivery date, and a pull-down menu to select a customer on the display screen. For example, when "0000002" is inputted to the input column for the project number of the new project input screen from the input device 45, "2004./3/12" is inputted to the input column for the delivery date, a planning operation is select operated from the pull-down menu, and the execute button is click operated, then the CPU41 accesses the management DB1 via the application server 3”).

Regarding claim 5, Ooshima and Brixius teach the system of claim 2.  Brixius teaches wherein the table comprises a column or a row configured to provide an indication in the table of the timing difference between the planned timing and the actual timing the predecessor task (¶¶ 38-39, “The output component may provide output of schedule information in a variety of means. As examples, the output component may provide schedule information in a Gantt chart, report, or table, or by using an API of other software to communicate the schedule information to the other software. The scheduler component may determine a schedule for each task based on data received by the input component. The scheduler component may also determine a schedule for tasks based on schedule considerations, such as constraints or dependencies relating to other tasks. Other scheduling considerations may include, e.g., task constraints, actual values that have been reported on a task, start or finish dates of the project or its tasks, status dates for the project or its tasks, dependencies on other projects, or dependencies on milestones or phases within the project or other projects.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the successor and predecessor tasks with actual and planned timings of tasks of Brixius with the dependency task planning of Ooshima.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining how well the planned project is executed.  Knowing the actual timing compared to planned timing will allow for determination of where improvement is needed.	

Regarding claim 6, Ooshima and Brixius teach the system of claim 1.  Ooshima teaches wherein a project graph is configured to provide a visual representation of a plurality of project tasks and corresponding project task parameters (See at least Figs. 10-12). 

Regarding claim 8, Ooshima and Brixius teach the system of claim 1.  Ooshima teaches wherein the planned timing comprises one or more of a planned predecessor start date of the predecessor task, a planned predecessor end date of the predecessor task, a planned successor start date of the successor task, and a planned successor end date of the successor task, and wherein the actual timing comprises one or more of an actual predecessor start date of the predecessor task, an actual predecessor end date of the predecessor task, the planned successor start date of the successor task, and the planned successor end date of the successor task (¶ 56, “As shown in FIG. 3, in the WBS management DB11, as for a first hierarchy (large development process flow), for example, as a name of "phase A", a scheduled start date, a scheduled completion date, a lead time, a start date, a completion date, a progress rate, and so on, are stored with corresponding to the name of the phase.”) (See at least Fig. 7 disclosing scheduled completion dates which are equivalent to a planned predecessor and successor end dates and completion date that indicates actual successor and predecessor end dates) (¶ 79, “A process flow of an upper hierarchy of a task is called as a "process", and it is a hierarchy of a middle process flow organizing the lower tasks. A process flow of an upper hierarchy of a process is called as a "phase", and it is a hierarchy of the uppermost process flow organizing the lower processes. Each task has a person in charge, a scheduled start date, a scheduled completion date, a start date, and a completion date, and they are shown as graphs (bar) of time schedules in a horizontal direction of the periods passed to the scheduled start date, the scheduled completion date, the start date, and the completion date on the Gantt chart.”).

Regarding claim 9, Ooshima and Brixius teach the system of claim 1.  Ooshima teaches wherein the timing difference is based on a difference between a planned predecessor start date and the actual predecessor start date or between a planned predecessor end date and the actual predecessor end date (¶ 56, “Further, as it is described later based on FIG. 7, in the WBS management DB21 referred to as a template of a scheduling of a newly created planning operation, in addition to items stored in the above-described WBS management DB11, evaluations inputted for the respective work items of the respective projects (for example, when it is executed as scheduled, evaluated as "A", when it is executed a little behind schedule, evaluated as "B", when an amount of work is large, the work items are very hard, and it took a lot of time, evaluated as "C", further, when the work item has a very high importance, requires a tension, and it cannot help being executed efficiently, evaluated as "S") are stored, as a result that a manager such as a project manager actually operated a project.”). 

Regarding claim 10, Ooshima and Brixius teach the system of claim 1.  Brixius teaches wherein the planning console comprises a project milestone comprising a milestone dependency relationship to at least one of a plurality of project tasks (¶ 39, “Other scheduling considerations may include, e.g., task constraints, actual values that have been reported on a task, start or finish dates of the project or its tasks, status dates for the project or its tasks, dependencies on other projects, or dependencies on milestones or phases within the project or other projects.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the successor and predecessor tasks with actual and planned timings of tasks of Brixius with the dependency task planning of Ooshima.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining how well the planned project is executed.  Knowing the actual timing compared to planned timing will allow for determination of where improvement is needed.	

Regarding claim 11, Ooshima and Brixius teach the system of claim 1.  Ooshima teaches wherein the planning console comprises a subtask option to create a subtask comprising a dependency relationship to at least one of a plurality of project tasks, and wherein the subtask is the predecessor task in the dependency relationship (See at least Fig. 9 disclosing sub phases as part of larger phases, processes that are part of phases, and tasks that are part of processes) (¶ 75, “The CPU41 follows the setting procedure of the phase A stated above, sets the scheduled start dates, the scheduled completion dates, and the lead times of processes/tasks in the lower hierarchies to the result of designed schedule automatic creation”). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ooshima in view of Brixius and further in view of U.S. Patent 7,113,915 (hereinafter, Montemayor).

Regarding claim 7, Ooshima and Brixius teach the system of claim 1. Neither explicitly teaches an actual progress bar.  However, in the analogous art of project scheduling, Montemayor teaches wherein the project graph comprises a planning bar and an actual progress bar for each project task of a plurality of project tasks and wherein the planning bar is configured to provide a visual representation of the planned timing and the actual progress bar is configured to provide a visual representation of the actual timing respectively (col 7, lines 1-15, “The processor is programmed…(iv) to display, on the screen, an interleaved bar chart diagram comparing scheduled completion times to actual progress in completing the jobs as corroborated by the image of the project site.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the actual and scheduled task completions of Montemayor with the dependency task planning of Ooshima.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining how well the project stayed to the original plan.  Knowing the actual timing compared to planned timing will allow for determination of where improvement is needed.	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623